Opinion issued July 12, 2022




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                               NO. 01-22-00423-CR
                           ———————————
                   IN RE ERIC DONTA RIGGINS, Relator


            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Eric Donta Riggins, filed a petition for a writ of mandamus

challenging the May 25, 2022 order, entered by the Presiding Judge of the Eleventh

Administrative Judicial Region of Texas, denying relator’s motion to recuse the
Honorable Justin Gilbert, Presiding Judge of the 412th District Court of Brazoria

County, Texas.1

      We deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

Any pending motions are dismissed as moot.

                                  PER CURIAM
Panel consists of Justices Landau, Guerra, and Farris.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying case is The State of Texas v. Eric Donta Riggins, Cause No.
      86528-CR, in the 412th District Court of Brazoria County, Texas, the Honorable
      Justin Gilbert presiding.

                                           2